Name: COMMISSION REGULATION (EC) No 1660/97 of 22 August 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 23 . 8 . 97 fENl Official Journal of the European Communities No L 232/5 COMMISSION REGULATION (EC) No 1660/97 of 22 August 1997 on the issue of system B export licences in the fruit and vegetables sector whereas, to avoid this situation , applications for system B licences for apples for destination groups Z and D exported after 22 August 1997 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 11 20/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas , in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for apples for destination groups Z and D will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector, Article 1 Applications for system B licences for apples for destina ­ tion groups Z and D submitted pursuant to Article 1 of Regulation (EC) No 1120/97, export declarations for which are accepted after 22 August 1997 and before 17 September 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 23 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 August 1997. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 292, 15. 11 . 1996, p. 12 . (2) OJ No L 93, 8 . 4 . 1997, p. 16 . 3 OJ No L 163, 20 . 6 . 1997, p. 12.